Citation Nr: 9920807	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder to 
include scoliosis and kyphosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
November 1957.

Service connection was originally denied for a spinal 
condition by an unappealed August 1963 rating decision.  In 
July 1986, the RO denied the reopening of the claim for 
service connection for a back disorder on the basis that the 
veteran had not submitted new and material evidence.  The 
veteran did not appeal this decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which found that new and material 
evidence adequate to reopen had not been submitted.  In a 
January 1998 decision, the Board upheld the RO's 
determination that the appellant had not reopened the claim 
of entitlement to service connection for a back disorder, to 
include scoliosis and kyphosis.  In concluding that newly 
submitted evidence had not presented a reasonable possibility 
of changing the previous outcome, the Board relied on 
criteria for determining whether new and material evidence 
has been submitted which was subsequently held to be too 
restrictive by the United States Court of Appeals for the 
Federal Circuit.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

After the Board's decision, the appellant filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  While that 
appeal was pending, the Hodge decision was entered.  The 
Secretary of VA filed a motion to remand the appeal based 
upon the Hodge decision.  On March 3, 1999, the Court vacated 
the January 1998 decision and remanded the appeal "for a 
redetermination of the reopening question."

Following the Court's decision, the Board sent correspondence 
to the veteran, dated June 4, 1999, informing him that he 
could submit additional argument and evidence in support of 
his appeal.  The veteran was informed that any additional 
argument or evidence had to be forwarded to the Board within 
90 days of the date of this correspondence, and that 
additional action would be taken at the end of the 90-day 
period or upon receipt of the additional evidence.  See 
Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999).  In July 1999, the veteran submitted additional 
evidence accompanied by a waiver of RO consideration in 
accordance with 38 C.F.R. § 20.1304(c) (1998).

As an additional matter, the Board notes that in a January 
1997 Supplemental Statement of the Case the RO included the 
issue of whether there was clear and unmistakable error (CUE) 
in the August 1963 decision denying service connection for 
scoliosis.  Although this was the initial adjudication of the 
CUE claim, the RO included the issue on the Supplemental 
Statement of the Case based on a finding that it was 
inextricably intertwined with the issue of new and material 
evidence.  The cover letter informed the veteran that if the 
Supplemental Statement of the Case contained an issue which 
was not included in his substantive appeal, he had to respond 
within 60 days to perfect his appeal on the new issue.  No 
such response was received.  In the introduction to the 
January 1998 decision, the Board found that the CUE claim was 
not inextricably intertwined with the certified issue of new 
and material evidence, and only addressed the latter claim.  
In the decision of March 3, 1999, the Court held that it was 
not prejudicial error for the Board to separate the CUE claim 
from the request to reopen the back claim.  Nevertheless, the 
Court stated that the Board did not definitely decide the 
procedural status of the veteran's CUE claim.  Based on the 
record, the Court stated that it appeared that a CUE claim 
was pending before VA for an initial adjudication by an 
agency of original jurisdiction.

By this decision, the Board states that the veteran has not 
perfected or initiated a timely substantive appeal to the 
Board on the CUE claim.  See 38 C.F.R. §§ 20.200-20.202, 
20.302 (1998).  However, it is noted that the evidence 
submitted by the veteran in July 1999 included a statement in 
which he made various contentions regarding his CUE claim.  
As the Board does not have jurisdiction over this issue, it 
is referred to the RO for appropriate action.





FINDINGS OF FACT

1.  In July 1986, the RO concluded that new and material 
evidence had not been submitted, and the veteran's claim of 
entitlement to service connection for a back disorder was not 
reopened.

2.  Additional evidence submitted since July 1986 either does 
not bear directly and substantially upon the specific matter 
under consideration, or is cumulative or redundant of the 
evidence already of record, or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in July 1986 denying the reopening 
of the claim of entitlement to service connection for a back 
disorder is final.  38 U.S.C. § 4005(c) (1982) (38 U.S.C.A. 
§ 7105 (West 1991)); 38 C.F.R. § 19.192 (1986) (38 C.F.R. 
§ 20.1103 (1998)).
 
2.  Evidence received since the RO denied the reopening of 
the claim of entitlement to service connection for a back 
disorder is not new and material, and the veteran's claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran's spine was clinically evaluated as 
abnormal on his October 1955 enlistment examination due to 
severe scoliosis.  X-rays taken at that time showed 
scoliosis, and moderate kyphosis.  Nevertheless, the veteran 
was found physically qualified to perform active duty at sea 
or on foreign service.  The veteran's service medical records 
show no complaints of or treatment for back problems during 
his period of active duty.  On his November 1957 separation 
examination, the veteran's spine was again clinically 
evaluated as abnormal due to mild scoliosis, not considered 
disabling.  This conclusion is reflected by in-service X-rays 
taken that same month.

Service connection for a spinal condition was denied by an 
August 1963 rating decision.  It was noted that on 
examination for enlistment conducted in October 1955, the 
veteran was found to have severe scoliosis of the spine with 
moderate kyphosis.  This condition was not considered 
disabling.  Furthermore, there was no aggravation of this 
condition shown during service and no complaints of treatment 
for same.  Additionally, it was stated that the scoliosis 
with kyphosis was a constitutional or developmental 
abnormality, not a disability under the law.  The veteran was 
informed of this decision, and did not appeal.

The record reflects that the veteran subsequently tried to 
reopen his claim of service connection for a back disorder on 
several occasions.  By letters dated in March 1967, September 
1970, September 1973, and July 1986 the RO informed the 
veteran that the previous denial was confirmed and continued 
in the absence of new and material evidence.  The veteran did 
not appeal any of these decisions.

The evidence on file at the time of the July 1986 denial 
includes VA treatment records from October 1974 to November 
1976 and a January 1977 statement from T. R. Comstock, M.D.  
This evidence revealed that the veteran had a back disorder 
which included scoliosis.  Nothing in this evidence indicated 
that the veteran's back disorder was incurred in or 
aggravated by his active service.  Also on file were 
statements from the veteran in which he asserted that his 
back disorder was diagnosed during service, and that he had 
had intermittent back problems since his discharge from 
service.

The veteran's most recent request to reopen was received by 
the RO in February 1995.  At that time, he asserted that he 
was diagnosed with scoliosis and moderate kyphosis upon his 
"discharge" from active duty , and that he had had problems 
with his back ever since that time.  

In support of his request to reopen, the veteran has 
submitted the following:

1)  Duplicate copies of the VA treatment records from October 
1974 to November 1996, as well as a duplicate copy of the 
January 1977 statement from Dr. Comstock.

2)  VA X-rays of the spine from October 1974 and September 
1976 which revealed that the veteran had scoliosis in the 
lower dorsal spine.

3)  Additional VA treatment records which cover the period 
from April 1991 to October 1995.  These records show 
treatment for scoliosis, kyphosis, and degenerative joint 
disease.  In particular, in October 1994, the veteran 
reported a history of chronic back pain since 1956; scoliosis 
and chronic back pain were diagnosed.  These records contain 
no competent medical opinion finding that the veteran's back 
disorder was incurred in or aggravated by his period of 
active service.

4)  Additional private medical records from Dr. Comstock for 
November 1979 and December 1982.  In a November 1979 
statement, Dr. Comstock indicated that the veteran was 
disabled due to scoliosis and chronic back strain.  In 
December 1982, Dr. Comstock reported that the veteran was 
unable to work until December 1984.  Nothing in these records 
indicated that the veteran's back disorder was incurred in or 
aggravated by his period of active service.

5)  A February 1996 VA examination report which included 
diagnoses of  thoracolumbar scoliosis and mechanical low back 
pain, secondary to mild multilevel degenerative disease.  
Nothing in this report indicated that the veteran's back 
disorder was incurred in or aggravated by his period of 
active service.

6)  A February 1997 VA examination report which included 
diagnoses of moderate right thoracolumbar scoliosis, moderate 
degenerative changes throughout the spine, and no evidence of 
abnormal kyphosis.  Nothing in this report indicated that the 
veteran's back disorder was incurred in or aggravated by his 
period of active service.

7)  Various statements from the veteran in which he asserted 
that his back disorder was related to his period of active 
service.  

As stated above, the Board determined in a January 1998 
decision that this evidence did not establish a reasonable 
possibility that the outcome would be different, and denied 
the claim.  In March 1999, the Court vacated and remanded 
this decision "for a redetermination of the reopening 
question."  Thereafter, the veteran submitted additional 
evidence to the Board in July 1999 accompanied by a waiver of 
RO consideration

The additional evidence submitted included a May 1996 VA MRI 
report, which had the following impressions: mild disc bulge 
at L4-5, which may be compressing the right traversing root, 
with the thecal sac measuring 6 mm in anterior-posterior 
diameter; mild disc bulge at L5-S1 touching the right 
traversing nerve root; S-shaped scoliosis of the lower 
thoracic and lumbar spine, as well as congenital short 
pedicles; and mild to moderate neural foramina stenosis 
inferiorly and bilaterally at multiple levels secondary to 
facet hypertrophy without comprising the exiting nerve roots.

Also submitted were VA treatment records from October 1996 
which show complaints of chronic low back pain since 1991 and 
note a history of scoliosis with kyphosis.

Finally, the veteran submitted a copy of a July 1997 decision 
by an Administrative Law Judge of the Social Security 
Administration which found that the veteran had "severe" 
impairments under the Social Security Act due to thoracic and 
lumbosacral scoliosis and degenerative arthritis of the 
lumbar and cervical spines.  Therefore, the veteran was under 
a disability as defined by the Social Security Act and 
regulations since May 1994, and entitled to disability 
insurance at least through the date of the Administrative Law 
Judge decision.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1998).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).


Analysis.  As indicated above, the veteran's original claim 
of service connection for a back disorder was denied because 
the evidence showed that his scoliosis and kyphosis 
preexisted service and was not aggravated therein.  

The service medical records, the duplicate VA treatment 
records from October 1974 to November 1976, as well as the 
January 1977 statement from Dr. Comstock, are not new because 
they were before the Board at the time of the prior denials.

The additional medical records, including the X-rays and MRI, 
are "new," to the extent that these records were not 
available at the time of the prior denials.  The same is true 
for the July 1997 Administrative Law Judge decision which 
found that the veteran had "severe" impairment as a result 
of a back disability.  However, there was medical evidence of 
a current back disorder at the time of the prior denials.  
Consequently, these records are not "new" in that they are 
cumulative or redundant of those on file in July 1986.  

Likewise, the veteran's contentions that he was diagnosed 
with scoliosis and kyphosis during service, and that he has 
had back problems since his discharge from service - 
including his report of back history since 1956 as noted by 
the October 1994 VA treatment records - are cumulative or 
redundant of the evidence already of record.  Similar 
contentions were made at the time of the prior denials.  
Further, nothing in the veteran's various statements provides 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability.  See Hodge at 1363.

Furthermore, the Board notes that the additional evidence 
does not contain any competent medical evidence which shows 
that the veteran's back disorder, to include scoliosis with 
kyphosis, was incurred in or aggravated by active service.
Therefore, the Board concludes that the additional evidence 
submitted either does not bear directly and substantially 
upon the specific matter under consideration, or is 
cumulative or redundant of the evidence already of record, or 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.  Therefore, his 
request to reopen must be denied.

Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed.Cir. 1996).


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for a back disorder, to 
include scoliosis and kyphosis, the benefit sought on appeal 
is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

